Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20211606F
Release Date: 4/23/2021
CC:SB:5:PNX:2MRHARREL
POSTS-117649-18
UIL: 6662A.00-00, 6011.01-00, 9300.51-00
date:
to:

from:

Subject

February 9, 2021
Internal Revenue Service
SB/SE Examination
Office of Chief Counsel, IRS
SB/SE Area 5: Phoenix
4041 N. Central Ave., Suite 112
Phoenix, AZ 85012

Captive Insurance Arrangement and Notice 2016-66
Promoter: ---------------------------------------6662A.00-00 Accuracy Related Penalty on Understatements with respect to
Reportable Transactions
6011.01-00 Disclosure of Reportable Transactions
9300.51-00 MICRO-Captive Insurance Companies that elect to use premium
exclusions under § 831(b) or § 501(c)(15)
Disclosure Statement

This document may contain taxpayer information subject to I.R.C. § 6103. Also,
this document may contain confidential information subject to attorney/client, work
product or deliberative process privilege. Therefore, this document should not be
disclosed beyond the office or individual to whom it is addressed and in no event shall it
be disclosed to taxpayers or their representatives. If disclosure is considered, please
first contact this office for our views.
Question Presented
Whether the captive insurance transactions promoted by ---------------------------------------------------- are the same as, or substantially similar to, the “section 831(b) microcaptive transactions” identified as transactions of interest in I.R.S. Notice 2016-66,
2016-47 I.R.B. 745 (Nov. 21, 2016) (“Notice 2016-66”), and modified by Notice 2017-8,
2017-3 I.R.B. 423 (December 30, 2016).

POSTS-117649-18

2

Brief Answer
Yes, we conclude that the variant of the micro-captive insurance transactions
promoted by -----------------------------------------are the same as, or substantially similar to,
the transaction of interest described in Notice 2016-66.
This memorandum also summarizes disclosure rules under Treas.
Reg. § 1.6011-4 for participants as well as under I.R.C. §§ 6111 and 6112 for material
advisors, as well as associated penalties. As a transaction of interest, participants and
material advisors with respect to the transaction are subject to disclosure requirements.
Participants are required to disclose the transaction under I.R.C. § 6011, and failure to
comply with the disclosure obligation may support a penalty under I.R.C. § 6707A.
Material advisors with respect to the transaction are required to disclose the transaction
under I.R.C. § 6111 and maintain a list of their advisees under I.R.C. § 6112. Failure by
material advisors to disclose the transaction may support a penalty under I.R.C. § 6707,
and failure to comply with the list maintenance obligations may support a penalty under
I.R.C. § 6708. Other penalties may also be applicable to parties involved in the
transaction, including the reportable transaction understatement penalty under I.R.C.
§ 6662A. The determination of whether a person is a participant or a material advisor
and whether they have a disclosure obligation must be made separately for each
potential participant or material advisor.
Background
I.

Overview of Reportable Transactions and Penalty Regime

The American Jobs Creation Act of 2004 (AJCA), Public Law 108-357,
substantially enhanced the statutory tools available to the Service to combat abusive
non-compliant tax shelter transactions. The AJCA substantially revised rules requiring
disclosure by persons that facilitate and sell tax shelters as well as their clients, and
also expanded and enhanced the penalties for failure to comply with the disclosure
rules. The AJCA disclosures and penalty regime applies to a broad range of
transactions referred to as “reportable transactions”. Treas. Reg. §§ 1.6011-4(a) and
(b). Among the categories of reportable transactions are “listed transactions”,
“confidential transactions”, “transactions with contractual protection”, “loss transactions”,
and “transactions of interest”. Treas. Reg. § 1.6011-4(b).
Consistent with Notice 2016-66, the focus of this memorandum is the transaction
of interest. The following describes the disclosure requirements applicable to a
transaction of interest and the associated penalties.
A. DISCLOSURE BY PARTICIPANTS
Every taxpayer that has participated, as described in Treas. Reg. § 1.60114(c)(3), in a reportable transaction within the meaning of Treas. Reg. § 1.6011-

POSTS-117649-18

3

4(b) and who is required to file a tax return must file within the time prescribed in
Treas. Reg. § 1.6011-4(e) a disclosure statement in the form prescribed by Treas.
Reg. § 1.6011-4(d). Treas. Reg. § 1.6011-4(a).
The Treasury Regulations under § 1.6011-4 specify the types of transactions
that are considered reportable transactions. Among these transactions are
transactions of interest, i.e., transactions that are the same or substantially similar
to a transaction the IRS has identified as a transaction of interest by notice,
regulation, or other published guidance. Treas. Reg. § 1.6011-4(b)(1) and (6).
A transaction is “substantially similar” if it is expected to obtain the same or
similar types of tax consequences and is factually similar or based on the same or
similar tax strategy. Treas. Reg. § 1.6011-4(c)(4). “Substantially similar” is
broadly construed in favor of disclosure. Id.
A taxpayer has participated in a transaction of interest if the taxpayer is one
of types or classes of persons identified as participants in the published guidance
describing the transaction of interest. Treas. Reg. § 1.6011-4(c)(3)(i)(E).
The disclosure requirement applies to individuals, partnerships, trusts,
estates, and corporations (both subchapter S and subchapter C corporations).
I.R.C. § 7701(a)(1); Treas. Reg. § 1.6011-4(c)(1).
A taxpayer required to file a disclosure statement under Treas.
Reg. § 1.6011-4 must file a completed Form 8886, “Reportable Transaction
Disclosure Statement” (or successor form), in accordance with Treas.
Reg. § 1.6011-4(d) and the instructions to the form. The form must be attached
to the appropriate tax return(s) as provided in Treas. Reg. § 1.6011-4(e). If a
copy of the disclosure statement is required to be sent to the Office of Tax Shelter
Analysis (OTSA) under Treas. Reg. § 1.6011-4(e), it must be sent in accordance
with the instructions to the form. To be considered complete, the information
provided on the form must describe the expected tax treatment and all potential
tax benefits expected to result from the transaction, describe any tax result
protection (as defined in Treas. Reg. § 301.6111-3(c)(12)) with respect to the
transaction, and identify and describe the transaction in sufficient detail for the
IRS to be able to understand the tax structure of the reportable transaction and
the identity of all parties involved in the transaction. An incomplete Form 8886 (or
successor form) containing a statement that information will be provided upon
request is not considered a complete disclosure statement. If the form is not
completed in accordance with the provisions of Treas. Reg. § 1.6011-4(d) and the
instructions to the form, the taxpayer will not be considered to have complied with
the disclosure requirements of Treas. Reg. § 1.6011-4. If a taxpayer receives one
or more reportable transaction numbers for a reportable transaction, the taxpayer
must include the number(s) on the Form 8886 (or successor form). Treas.
Reg. § 1.6011-4(d).
If a taxpayer is uncertain about whether a transaction must be disclosed
under Treas. Reg. § 1.6011-4, the taxpayer may disclose the transaction in

POSTS-117649-18

4

accordance with the requirements of Treas. Reg. § 1.6011-4 and comply with all
the provisions of Treas. Reg. § 1.6011-4, and indicate on the disclosure statement
that the disclosure statement is being filed on a protective basis. The IRS will not
treat disclosure statements filed on a protective basis any differently than other
disclosure statements filed under Treas. Reg. § 1.6011-4. For a protective
disclosure statement to be effective, the taxpayer must comply with Treas.
Reg. § 1.6011-4 by providing to the IRS all information requested by this IRS under
Treas. Reg. § 1.6011-4. Treas. Reg. § 1.6011-4(f)(2).
The disclosure statement for a reportable transaction must be attached to
the taxpayer’s tax return for each taxable year for which a taxpayer participates in
a reportable transaction. In addition, a disclosure statement for a reportable
transaction must be attached to each amended return that reflects a taxpayer’s
participation in a reportable transaction. A copy of the taxpayer’s disclosure must
also be sent to OTSA simultaneously with the taxpayer’s first disclosure filing
pertaining to a particular reportable transaction. If a reportable transaction results
in a loss which is carried back to a prior taxable year, the disclosure statement for
the reportable transaction must be attached to the taxpayer’s application for
tentative refund or amended tax return for that prior year. The Commissioner in
his discretion may issue in published guidance other provisions for disclosure
under Treas. Reg. § 1.6011-4. Treas. Reg. § 1.6011-4(e)(1).
If a transaction becomes a transaction of interest after the filing of a
taxpayer’s tax return (including an amended return) reflecting the taxpayer’s
participation in the transaction of interest and before the end of the period of
limitations for assessment for any taxable year in which the taxpayer participated
in the transaction of interest, then a disclosure statement must be filed, regardless
of whether the taxpayer participated in the transaction in the year the transaction
became a transaction of interest, with OTSA within 90 calendar days after the date
on which the transaction becomes a transaction of interest. The Commissioner
may also determine the time for disclosure of transactions of interest in the
published guidance identifying the transaction. Treas. Reg. § 1.6011-4(e)(2)(i).
B. DISCLOSURE BY MATERIAL ADVISORS
Section 301.6111-3(a) provides that each material advisor, as defined in
Treas. Reg. § 301.6111-3(b), with respect to any reportable transaction, as defined
in Treas. Reg. § 1.6011-4(b), must file a return, as described in Treas. Reg.
§ 301.6111-3(d) by the date described in Treas. Reg. § 301.6111-3(e). Treas.
Reg. § 301.6111-3(a).
A person is a material advisor with respect to a transaction if the person
provides material aid, assistance, or advice with respect to organizing, managing,
promoting, selling, implementing, insuring, or carrying out any reportable
transaction, and directly or indirectly derives gross income in excess of the
threshold amount as defined in Treas. Reg. § 301.6111-3(b)(3) for the material aid,
assistance or advice. The term transaction includes all of the factual elements
relevant to the expected tax treatment of any investment, entity, plan or

POSTS-117649-18

5

arrangement, and includes any series of steps carried out as part of a plan. Treas.
Reg. § 301.6111-3(b)(1).
Except as provided in Treas. Reg. § 301.6111-3(b)(5), a person provides
material aid, assistance, or advice with respect to organizing, managing,
promoting, selling, implementing, insuring, or carrying out any transaction if the
person makes or provides a tax statement to or for the benefit of a person
described in Treas. Reg. § 301.6111-3(b)(2)(i)(A)-(D). Treas. Reg. § 301.61113(b)(2)(i).
A tax statement is any statement (including another person’s statement), oral
or written, that relates to a tax aspect of a transaction that causes the transaction to
be a reportable transaction as defined in Treas. Reg. § 1.6011-4(b)(2) through (7).
A tax statement under this section includes that result protection that insures some
or all of the tax benefits of a reportable transaction. Treas. Reg. § 301.61113(b)(2)(ii).
For transactions of interest, the threshold amounts in Treas. Reg.
§ 301.6111-3(b)(3)(i)(A) may be reduced as identified in the published guidance
identifying the transaction. Treas. Reg. § 301.6111-3(b)(3)(i)(B).
A material advisor required to file a disclosure statement must file a
completed Form 8918, “Material Advisor Disclosure Statement” (or successor
form) in accordance with Treas. Reg. § 301.6111-3(d)(1) and the instructions to the
form. To be considered complete, the form must describe the expected tax
treatment and all potential tax benefits expected to result from the transaction,
describe any tax result protection with respect to the transaction, and identify and
describe the transaction in sufficient detail for the IRS to be able to understand the
tax structure of the reportable transaction and identify any material advisor(s)
whom the material advisor knows or has reason to know acted as a material
advisor as defined in Treas. Reg. § 301.6111-3(b) with respect to the transaction.
An incomplete form containing a statement that information will be provided upon
request is not considered a complete disclosure statement. A material advisor may
file a single form for substantially similar transactions. An amended form must be
filed if information previously provided is no longer accurate, additional information
becomes available, or if there are material changes to the transaction. If the form
is not completed in accordance with the provisions in Treas. Reg. § 301.6111-1(d)
and the instructions to the form, the material advisor will not be considered to have
complied with disclosure requirements of Treas. Reg. § 301.6111-3. Treas.
Reg. § 301.6111-3(d)(1).
Generally the material advisor’s disclosure statement for a reportable
transaction must be filed with OTSA by the last day of the month that follows the
end of the calendar quarter in which the advisor becomes a material advisor with
respect to a reportable transaction or in which the circumstances necessitating an
amended disclosure statement occur. That disclosure statement must be sent to
OTSA at the address provided in the instructions for Form 8918 (or successor
form). Treas. Reg. § 301.6111-3(e).

POSTS-117649-18

6

Each material advisor, as defined in Treas. Reg. § 301.6111-3(b), with
respect to any reportable transaction, as defined in Treas. Reg. § 1.6011-4(b), shall
prepare and maintain a list in accordance with Treas. Reg. § 301.6112-1(b) and
shall furnish such list to the IRS in accordance with Treas. Reg. § 301.6112-1(e).
Treas. Reg. § 301.6112-1(a).
Section 301.6112-1(b)(1) provides that a separate list must be prepared and
maintained for each reportable transaction. However, one list must be maintained
for substantially similar transactions. A material advisor will have 30 calendar days
from the date the list maintenance requirement first arises (see § 301.6111-3(b)(4)
and § 301.6112-1(a)) with respect to a reportable transaction to prepare the list that
must be maintained under § 301.6112-1 with respect to that transaction. A list
must be maintained in a form that enables the IRS to determine without undue
delay or difficulty the information required in § 301.6112-1(b)(3).
Section 301.6112-1(b)(2) provides that the list must identify each person with
which the material advisor acted as a material advisor with respect to a reportable
transaction. The list also must include certain other information and documentation
relating to the transaction, as detailed in Treas. Reg. § 301.6112-1(b)(3).
The material advisor must maintain each component of the list in a readily
accessible form for seven years following the earlier of the date the advisor last
made a tax statement relating to the transaction, or the date the transaction was
last entered into (if known). Treas. Reg. § 301.6112-1(d).
Each material advisor responsible for maintaining a list must, upon written
request by the IRS, make each component of the list described in Treas.
Reg. § 301.6112-1(b)(3) available to the IRS. Each component of the list must be
furnished to the IRS in a form that enables the IRS to determine without undue
delay or difficulty the information required in Treas. Reg. § 301.6112-1(b)(3). If
any component of the list is not in a form that enables to the IRS to determine
without undue delay or difficulty the information required in Treas. Reg.
§ 301.6112-1(b)(3), the material advisor will not be considered to have complied
with the list maintenance provisions in I.R.C. § 6112 and Treas. Reg. § 301.61121. A material advisor must make the list or each component of the list available to
the IRS within the period prescribed in § 6708 or published guidance relating to
I.R.C. § 6708. Treas. Reg. § 301.6112-1(e)(1).
C. Penalties for failing to comply with the disclosure requirements
1. Participant penalty: I.R.C. § 6707A
Under I.R.C. § 6707A(a), any person who fails to include on any return or
statement any information with respect to a reportable transaction which is required
under section 6011 to be included with such return or statement shall pay a penalty
determined under I.R.C. § 6707A(b). Disclosure is made on Form 8886 (or successor
form).

POSTS-117649-18

7

For penalties assessed after December 31, 2006, the amount of the penalty is 75
percent of the decrease in tax shown on the return as a result of the reportable
transaction (or which would have resulted from such transaction if such transaction
were respected for Federal tax purposes), subject to minimum and maximum penalty
amounts. See I.R.C. § 6707A(b). The minimum penalty amount is $5,000 in the case
of a natural person, and $10,000 in any other case. See I.R.C. § 6707A(b)(3). The
maximum penalty amount is $10,000 in the case of a natural person and $50,000 in any
other case, (or in the case of a listed transaction, $100,000 and $200,000, respectively).
See I.R.C. § 6707A(b)(2). As enacted in 2004 under the AJCA, the section 6707A
penalty was set at higher amounts, which apply for penalties assessed prior to
December 31, 2006.
The penalty under I.R.C. § 6707A (“section 6707A penalty”) is not subject to
deficiency procedures, which means that it is not asserted in a notice of deficiency.
Upon the close of an examination on an unagreed basis, after the opportunity for review
by the Appeals Office, the penalty is assessed if applicable. See Smith v.
Commissioner, 133 T.C. 424 (2009).
The section 6707A penalty is sometimes referred to as a strict liability penalty,
because there is no reasonable cause exception available as a defense. See
I.R.C. § 6664(d); see also Interior Glass Systems, Inc. v. United States, 2016 WL
4717765 (N.D. Cal. August 12, 2016).
A section 6707A penalty applies in addition to other penalties with respect to a
given taxable period. I.R.C. § 6707A(f). Accordingly, for example, the Service may
assess a penalty under I.R.C. § 6662A for a particular period, and also assess a section
6707A penalty for failure to disclose relating to the same item for which the I.R.C.
§ 6662A penalty is asserted.
The section 6707A penalty is not a joint and several liability, even where the
penalty is assessed due to a failure to disclose associated with a joint return. The
requirement to file a disclosure statement under I.R.C. § 6011 is imposed on those who
participate in reportable transactions. If only one spouse is a participant, then only that
spouse will be subject to a penalty under I.R.C. § 6707A for failing to make the required
disclosure. If each spouse is a participant, then each spouse is subject to a separate
section 6707A penalty.
The Service has determined that the statute of limitations on assessment of the
section 6707A penalty is determined by reference to the generally applicable statute of
limitations with respect to the taxable year to which the return relates. Thus, if
disclosure is required under I.R.C. § 6011 as to an individual’s timely filed Form 1040
for the taxable year ended December 31, 2007, the statute of limitations on assessment
of a penalty under I.R.C. § 6707A expires on April 15, 2011. To extend the statute of
limitations on assessment of the section 6707A penalty, it is necessary that the waiver
executed by the taxpayer specifically refer to I.R.C. § 6707A. Extension of the
assessment statute for the related income tax year does not automatically extend the
statute as to the section 6707A penalty. Accordingly, examination should take

POSTS-117649-18

8

precautions to protect the assessment statute for the I.R.C. § 6707A penalty at the
earliest possible time that a penalty is contemplated.
2. Material Advisor penalties
a. Penalty for failing to disclose: I.R.C. § 6707
I.R.C. § 6707 provides that any person required to file a return under I.R.C.
§ 6111(a) with respect to a reportable transaction who either fails to file such return or
files a return with false or incomplete information is subject to a penalty of $50,000
(except in the case of a listed transaction, for which the penalty is the greater of
$200,000 or 50 percent of the gross income derived by such person with respect to aid,
assistance or advice provided with respect to the listed transaction before the date the
return is filed). See I.R.C. § 6707(a) and (b).
b. Penalty for failing to maintain list of advisees: I.R.C. § 6708
I.R.C. § 6708(a) provides that if any person required to maintain a list under
I.R.C. § 6112(a) with respect to a reportable transaction fails to make such list available
to the Secretary upon written request in accordance with I.R.C. § 6112(b) within 20
business days after the date of such request, such person is subject to a penalty in the
amount of $10,000 for each day of such failure, after the 20th day. A reasonable cause
exception is provided for the section 6708 penalty. See I.R.C. § 6708(a)(2). We
observe that there is no maximum penalty amount that can be assessed, and there is
no statute of limitations on assessment of a penalty under I.R.C. § 6708.
3. Other penalties applicable to reportable transactions
a. Reportable transaction understatement penalty under I.R.C. § 6662A
The reportable transaction understatement penalty provided under I.R.C.
§ 6662A (“the section 6662A penalty”) is effective for tax years ending after October 22,
2004. The reportable transaction understatement penalty is applied at a 30 percent rate
where the taxpayer was required to disclose his or her participation in the transaction
pursuant to Treas. Reg. § 1.6011-4 and failed to do so. I.R.C. § 6662A(c). The section
6662A penalty is applied at a 20 percent rate where the taxpayer properly disclosed his
or her participation or where the taxpayer was not required to disclose his or her
participation pursuant to Treas. Reg. § 1.6011-4. I.R.C. § 6662A(a). The section
6662A penalty is subject to deficiency procedures, which means that the penalty is
asserted in a notice of deficiency unless the taxpayer waives deficiency procedures.
The section 6662A penalty is triggered by an understatement of tax due that is
attributable to a reportable transaction, and the penalty applies to all of such
understatement, including the portion of the understatement resulting from automatic
computational adjustments to taxable income. For example, where disallowance of a
deduction associated with a reportable transaction results in an increase to taxable
income, which in turn results in reductions in allowable itemized deductions and
exemption allowances, the section 6662A penalty applies to the portion of the

POSTS-117649-18

9

understatement resulting from the computational adjustments as well as the amount of
the disallowed deduction. The section 6662A penalty is triggered by any adjustment
“attributable to” a reportable transaction, whether or not the taxpayer had a disclosure
obligation with respect to the transaction under I.R.C. § 6011.
The penalty is applied to the amount of any understatement attributable to the
reportable transaction without regard to other items on the return. The amount of the
understatement is determined as the sum of (1) the product of the highest corporate or
individual tax rate (as appropriate) and the increase in taxable income resulting from the
difference between the taxpayer’s treatment of the item and the proper treatment of the
item and (2) the amount of any decrease in the aggregate amount of credits which
results from a difference between the taxpayer’s treatment of an item and the proper tax
treatment of such item. I.R.C. § 6662A(b)(1).
We note that the penalty under I.R.C. § 6662A imposed at a 20% rate is not
equivalent to the penalty under I.R.C. § 6662(a), because in many instances, due to the
special manner in which the section 6662A penalty is computed, the 20% rate under
I.R.C. § 6662A typically results in a larger penalty than the accuracy-related penalty
under I.R.C. § 6662(a). One common reason for this is that the section 6662A penalty
is computed with respect to the reportable transaction understatement multiplied by the
highest tax rate (individual or corporate, as the case may be) in effect during the
relevant tax year, whereas the I.R.C. § 6662(a) penalty is computed with respect to the
amount of the actual understatement in tax resulting from the adjustment(s) to which the
penalty applies, taking into account the benefit of graduated tax rates. We also note
that the penalty under I.R.C. § 6662A is imposed with respect to a reportable
transaction understatement, and may apply even in the absence of a deficiency or
underpayment in tax.
The following summarizes the applicability of the section 6662A penalty to
disclosed and undisclosed transactions:
Disclosed transactions. In general, a 20% reportable transaction understatement
penalty is imposed on any understatement attributable to an adequately disclosed
reportable transaction. I.R.C. § 6662A(a). The penalty can be avoided only if the
taxpayer satisfies a more stringent reasonable cause and good faith exception (the
“strengthened reasonable cause exception”) under I.R.C. § 6664(d).
Undisclosed transactions. If the taxpayer had a requirement to disclose
participation in the transaction but did not adequately disclose the transaction in
accordance with the regulations under I.R.C. § 6011, the taxpayer is subject to an
increased penalty rate equal to 30% of the understatement. I.R.C. § 6662A(c). In the
case of an undisclosed transaction, the reasonable cause exception does not apply
even if the taxpayer is otherwise able to demonstrate good faith. I.R.C. § 6664(d)(3)(A).
If the taxpayer did not have a requirement to disclose the transaction in accordance with
the regulations under I.R.C. § 6011, the reportable transaction understatement is
applied at a rate of 20% of the reportable transaction understatement.
b. Return Preparer Penalty: I.R.C. § 6694

POSTS-117649-18

10

If a return preparer prepares any return or claim for refund with respect to which
any part of an understatement of liability is due to an unreasonable position, the return
preparer is subject to a penalty in an amount equal to the greater of $1,000 or 50
percent of the income derived or to be derived by the return preparer with respect to the
return or claim. See I.R.C. § 6694(a).
One category of unreasonable positions includes reportable transactions to
which I.R.C. § 6662A applies. Understatements attributable to reportable transactions
are treated as unreasonable positions subject to penalty unless it is reasonable to
believe that the position would more likely than not be sustained on the merits. See
I.R.C. § 6694(a)(2)(C). An exception is provided where there is reasonable cause for
the understatement and the tax return preparer acted in good faith. See I.R.C.
§ 6694(a)(3).
II.

Notice 2016-66: Section 831(b) Micro-captive Transactions
A. Notice 2016-66, generally

Notice 2016-66 identified a transaction (a “micro-captive” transaction) as a
transaction of interest for purposes of Treas. Reg. § 1.6011-4(b)(6) and I.R.C. §§ 6111
and 6112. Treasury and the IRS believe that micro-captive transactions have the
potential for tax avoidance or evasion, but presently lack sufficient information to identify
which arrangements are tax avoidance transactions and may lack sufficient information
to define the characteristics that distinguish avoidance transactions from legitimate
micro-captive arrangements. For these reasons, Notice 2016-66 identified certain
micro-captive transactions meeting characteristics described in Section 2 of the notice,
and substantially similar transactions, as a transaction of interest for purposes of Treas.
Reg. § 1.6011-4(b)(6) and I.R.C. §§ 6111 and 6112.
B. The Transaction of Interest
1. The 5 factors
Section 2.01 of Notice 2016-66 identifies as a transaction of interest, a
transaction with the following five factors:
Factor 1: A, a person, directly or indirectly owns an interest in an entity (or
entities) (“Insured”) conducting a trade or business;
Factor 2: An entity (or entities) directly or indirectly owned by A, Insured,
or persons related to A or Insured (“Captive”) enters into a contract (or
contracts) (the “Contracts”) with Insured that Captive and Insured treat as
insurance, or reinsures risks that Insured has initially insured with an
intermediary, Company C;
Factor 3: Captive makes an election under I.R.C. § 831(b) to be taxed only
on taxable investment income;

POSTS-117649-18

11

Factor 4: A, Insured, or one or more persons related (within the meaning
of I.R.C. §§ 267(b) or 707(b)) to A or Insured directly or indirectly own at
least 20 percent of the voting power or value of the outstanding stock of
Captive; and
Factor 5: One or both of the following apply:
(1) the amount of the liabilities incurred by Captive for insured
losses and claim administration expenses during the Computation
Period is less than 70 percent of the following:
(A) premiums earned by Captive during the Computation
Period, less
(B) policyholder dividends paid by Captive during the
Computation Period; or
(2) Captive has at any time during the Computation Period directly
or indirectly made available as financing or otherwise conveyed or
agreed to make available or convey to A, Insured, or a person
related (within the meaning of I.R.C. §§ 267(b) or 707(b)) to A or
Insured (collectively, the “Recipient”) in a transaction that did not
result in taxable income or gain to Recipient, any portion of the
payments under the Contract, such as through a guarantee, a loan,
or other transfer of Captive’s capital.
2. The Computation Period
The applicable Computation Period is defined at section 2.02 of the Notice as the
most recent 5 taxable years of the Captive, or if the captive has been in existence for
less than 5 taxable years, the entire period the Captive’s existence.
C. Rules of Application
Generally, the filing of the disclosure statements under Notice 2016-66 follow the
rules set forth in Treas. Reg. § 1.6011-4 and Treas. Reg. § 301.6111-3. In addition to
the general rules set forth in the Treasury regulations, Notice 2016-66 provided specific
guidance with respect to the completeness of the disclosures and the time for filing the
disclosures.
1. Completeness of the Disclosure
Generally, the required disclosures by a participant must identify and describe
the transaction in sufficient detail for the IRS to be able to understand the tax structure
of the reportable transaction and identify all the parties involved in the transaction.
Treas. Reg. § 1.6011-4(d).

POSTS-117649-18

12

Notice 2016-66, at section 3.05(c), provides some specifics as to the
information that a Captive must disclose, as directly quoted below:
(1) Whether Captive is reporting because (i) the amount of the
liabilities incurred by Captive for insured losses and claim administration
expenses during the Computation Period is less than 70 percent of the
amount specified in section 2.01(e)(1) of this notice; (ii) Captive has at any
time during the Computation Period made available as financing or
otherwise conveyed or agreed to make available or convey any portion of
the payments under the Contract to A, Insured, or a person related (within
the meaning of I.R.C. §§ 267(b) or 707(b)) to A or Insured through a
separate transaction, such as a guarantee, a loan, or other transfer; or (iii)
both (i) and (ii);
(2) Under what authority Captive is chartered;
(3) A description of all the type(s) of coverage provided by Captive
during the year or years of participation (if disclosure pertains to multiple
years);
(4) A description of how the amounts treated as premiums for
coverage provided by Captive during the year or years of participation (if
disclosure pertains to multiple years) were determined, including the name
and contact information of any actuary or underwriter who assisted in
these determinations;
(5) A description of any claims paid by Captive during the year or
years of participation (if disclosure pertains to multiple years), and of the
amount of, and reason for, any reserves reported by Captive on the
annual statement; and
(6) A description of the assets held by Captive during the year or
years of participation (if disclosure pertains to multiple years); that is, the
use Captive has made of its premium and investment income, including
but not limited to, securities (whether or not registered), loans, real estate,
or partnerships or other joint ventures, and an identification of the related
parties involved in any transactions with respect to those assets.
2. Time for Disclosure
After Notice 2016-66 was issued, the IRS extended the time for disclosing the
transaction of interest for participants under Treas. Reg. § 1.6011-4(e) and material
advisors under Treas. Reg. § 301.6111-3(e) in Notice 2017-8. Under Notice 2017-8,
the time for filing the disclosures with OTSA was extended from January 30, 2017 to
May 1, 2017.
Analysis

POSTS-117649-18
III.

13

The Arrangement
A. Captives, generally

A captive insurance company is an insurance company that insures the risks of
companies related to it by ownership. See Avrahami v. Commissioner, 149 T.C. No. 7,
at *18.
I.R.C. § 831(b) provides that a “small” insurance company other than a life
insurance company, with annual net or direct written premiums not exceeding
$1,200,000 (or $2,200,000 for taxable years beginning after December 31, 2016), is
entitled to make an election to be taxed only on its investment income (a “section 831(b)
election”).
B. The ------- Transaction
--------is an -----------based captive insurance manager. --------engages in the
formation and maintenance of offshore captive insurance companies for its clients. --------is
located at -------------------------------- in --------------------------.
---------------------------------------------- was incorporated under the laws of --------and
licensed as a --------insurance company under the -----------------------------------------------------------------. ---------is now used to facilitate a pool arrangement on behalf of --------- clients.
Under --------- captive program, --------assisted the owner of a closely held company
(“Insured”) to form one or more captive insurance companies (“Captive”). --------forms the
Captive, obtains an actuarial study, prepares policies and maintains the books and records
for the Captive. In an attempt to obtain risk distribution, the Captive participates in --------reinsurance pool, --------, and purports to reinsure ---% of its risks to --------. ---------then
purportedly cedes a quota share of the pooled risks to the Captive. Very few of the Captives
have submitted claims and each Captive’s quota share of the pooled risks has been
minimal for each year.
--------incorporates the Captive, whose owner is generally the same individual who
owns the Insured, or, if multiple owners, the ownership of the Captive mirrors the ownership
of the Insured. --------incorporates the Captive as a --------insurance company under the ---------------------------------------------------------------------. The Captive then makes both the I.R.C.
§ 953(d) and I.R.C. § 831(b) elections to be taxed as a United States entity and to exclude
premiums less than $1.2 million from income. The Captive generally files Form 1120PC,
excluding the premium income and reporting minimal tax liability, typically only the tax
attributable to investment gains.
The Insured then purchased purported insurance policies from Captive. The policies
available to the Insured included ---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------.

POSTS-117649-18

14

The Captive purportedly shares its risks under those policies with --------- other
clients through a Quota Share Reinsurance Agreement with ---------under which the Captive
will cede, and ---------will reinsure, a percentage of the ultimate net loss for liabilities
assumed under the policies reinsured by --------. The percentage of risk ceded by all of -------------- Captive clients is generally ---%, and ---------would accordingly receive ---% of the
premiums that the Captive received from Insured. As part of the agreement, ---------would
become the Attorney-In-Fact for the Captive, and it would have the authority to perform all
activities on behalf of the Captive. In exchange, ---------had the right to be compensated a
fee of up to ------% of the premium.1
The Captive also enters a Retrocessional Reinsurance Agreement with ---------each
year. The agreement provides that ---------will cede, and the Captive will reinsure, a
percentage of the ultimate net loss for liabilities assumed under the policies that are part of
----------- pool of policies.
Some Captives enter into a Reinsurance Security Agreement with ---------each year.
The stated purpose of the agreement is to provide a security interest to ---------to ensure
that ---------can pay its liabilities by requiring the Captive to “maintain funds due and owing [---------] at all times in an amount and manner reasonably acceptable to [--------] as
evidenced by this Security Agreement and any attachments, exhibits, and/or amendments
thereto, including the Reinsurance Agreement.”
Many of the Captives examined had minimal to zero claims filed, despite receiving
$1.2 million in annual premiums. We are unaware of any Captives with claims approaching
70% of the premiums paid for any particular year. Documentation obtained for the Pool
shows premiums written, reinsured and Pool claims paid in the following amounts:

Year
----------------

Total Premiums based upon ---%
Premiums
Claims Paid by -------reinsured
Reinsured by -------per Invoices issued
premium
per 1120-PC(----%)
to Captives
------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

Claims as % of
Reinsured
Premiums
----------------------------------------

Many Captives make loans to the Insureds or entities related to the Insureds.
IV.

Application of Notice 2016-66 to the --------transaction

Under Notice 2016-66, a transaction is a transaction of interest if the Captive
meets all of the five factors or triggers identified in section 2.01.

1 It is unclear whether this premium is the entire premium charged by the Captive, or just the amounts

ceded to --------.

POSTS-117649-18

15

1. Factor 1: The --------micro-captive transaction involves a person
who directly or indirectly owned an interest in an entity (or
entities) conducting a trade or business
--------marketed its micro-captive transaction to owners of closely held businesses.
Accordingly, Factor 1 is satisfied.
2. Factor 2: The --------micro-captive transaction involves a Captive
(which is directly or indirectly owned by the owner(s) of Insured,
Insured, or persons related to the owners or Insured) who entered
into Contracts with the Insureds that the Captive and Insureds
treated as insurance, or reinsures risks that Insured initially
insured with an intermediary company
As described above, the --------Captives that entered into contracts directly with
the Insureds, which the Captive and the Insured treat as insurance.
Accordingly, Factor 2 is satisfied.
3. Factor 3: The Captive makes a section 831(b) election
Each --------transaction was organized around a Captive with a section 831(b)
election. Further, every --------Captive that was selected for examination by the Internal
Revenue Service has made a section 831(b) election.
Accordingly, Factor 3 is satisfied.
4. Factor 4: 20% of voting power or value.
The --------transaction involved Captives formed by business owners to
purportedly insure risks of their business entities. The participant examinations confirm
the commonality of ownership and voting interests between the insureds and captive. If
there are multiple owners, then an owner or person related to that owner (within the
meaning of I.R.C. §§ 267(b) or 707(b) or Insured must directly or indirectly own at least
20 percent of the voting power or value of the outstanding stock of Captive for this factor
to be met.
Accordingly, Factor 4 is satisfied if the 20 percent test is met.
5. Factor 5: The --------micro-captive transaction involves Captives
that satisfy either a 70% loss ratio test or a circular flow of funds
test.
Section 2.01(e) provides the fifth factor -- that the transaction must meet one of
two tests.
a. Loss Ratio Test

POSTS-117649-18

16

The first of the two tests in section 2.01(e) is that the amount of the liabilities
incurred by Captive for insured losses and claim administration expenses is less than
70 percent of the premiums earned by Captive less policyholder dividends (the “Loss
Ratio Test”). Expressed algebraically, the Loss Ratio Test is satisfied for a Captive
when:
(Losses + Claim Administration Expenses)
(Premiums – dividends paid)

< 70 Percent

The Computation Period for the Loss Ratio Test, as defined in section 2.02 of the
Notice, is the most recent 5 years of the captive (or if the captive has been in existence
for less than 5 years, the entire period of the captive’s existence). As defined in section
2.01(e), the Loss Ratio Test is determined on a captive-by-captive basis.
As described above, to the best of the Internal Revenue Service’s knowledge,
neither ---------(which serves as a captive reinsurance pool) nor any Captive managed
by --------paid claims or incurred claim administration expenses in an amount that is at
least 70 percent of the difference between premiums and dividends paid by the Captive.
Accordingly, we conclude that the --------transaction generally satisfies Factor 5
of the transaction of interest factors. ---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------.
b. Circular Flow of Funds Test
Because the --------transactions appear to have satisfied the Loss Ratio test of
section 2.01(e)(1) of the Notice, it is not necessary to analyze the circular flow of funds
test under section 2.01(e)(2). Nonetheless, information indicates that some Captives
participating in the --------transaction will also satisfy this test. ------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------V.

Conclusion

Based upon our analysis of the 5 factors outlined in section 2.01 of Notice 201666, we conclude that the transaction promoted by --------is the same as, or substantially
similar to, the transaction of interest described in Notice 2016-66.

POSTS-117649-18

17

At this time, Counsel is closing the file in this matter. Please call (602) 636-9613 if
you have any further questions.

DOREEN M. SUSI
Associate Area Counsel
(Small Business/Self-Employed)

By: _________________________
Michael Randolph Harrel
Senior Attorney (Phoenix, Group 2)
(Small Business/Self-Employed)

